Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 1 of 17
            Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 2 of 17

                                             Gravette Consulting LLC

                                                    Tim Gravette

                                                 126 Playfair Drive

                                            Lafayette, Louisiana 70503

                                                   361-742-2500

       I, Roy T. (Tim) Gravette have been retained as an expert in the matter of the Nichole Morrison as
Administrator for the Estate of Roberto Grant and as Mother and Legal Guardian for the Property of SG and
AG, Decedents Minor Children v United States of America, Federal Bureau of Prisons, Executive Assistant Lee
Plourde, Correction Officer Kern and John and Jane Doe(s) Agents and Employees of the Defendants. United
States District Court Southern District of New York. Case No: 17 Civ. 6779 (WHP).

                                           Background and Qualifications

       I am a twenty-year corrections veteran. Nine of my twenty years was as Associate Warden with the
Federal Bureau of Prisons.


       My career assignments included work as a Correctional Officer at the Federal Correctional Institution in
Talladega, Alabama from June 1990 until October 1993. Lieutenant at the Federal Detention Center and the
Metropolitan Correctional Center in Miami, Florida and Lieutenant at the Federal Correctional Institution in
Estill, South Carolina. I was a Lieutenant from October 1993 until December 1997. I was a Captain at the
Federal Detention Center in Oakdale, Louisiana and at the Federal Correctional Institution in Edgefield, South
Carolina. My tenure as a Captain was from December 1997 until November of 2001. My assignments as
Associate Warden were from November of 2001 until my retirement in June 2010. My assignments were at the
Federal Correctional Institution Talladega, Alabama, the Federal Correctional Complex in Beaumont, Texas
and at the Federal Correctional Institution in Three Rivers, Texas. During my assignment at the Federal
Correctional Complex in Beaumont I was assigned to the medium security facility for two years, as the
Associate Warden at the Central Administration Building for a period of five months and to the United States
Penitentiary for my final seven months. When my career began as a Correctional Officer, I was assigned in the
inmate housing units, as a compound patrol officer, and to various other duties assigned where I had direct
supervision of the inmate population. As a Lieutenant, I would make rounds throughout the facility as part of
my daily duties and interact with the inmate population in their assigned units, work assignments and leisure
time activities. As my career progressed, I was promoted to Captain. During my time as a Captain I was
             Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 3 of 17


responsible for the Correctional Officers daily duties and all other aspects of the safety, security and orderly
running of the facility.

        As an Associate Warden, I had the responsibility to oversee and direct staff in the performance of their
daily duties. I wrote and critiqued local policy and made decisions which affected the safety, security and
orderly running of the facility to which I was assigned. The policies were written using the principles of sound
and proven correctional management, Federal law and standards provided by the American Correctional
Association (ACA). I wrote lesson plans, taught classes and wrote performance appraisals for our staff. I have
commanded and been involved in incidents of emergency response for medical emergencies, inmate
disturbances, hostage situations, assaults, suicides, homicides and attempted escapes.


        A copy of my Curriculum Vitae is attached as exhibit A.

                                                    Basis of Opinions

        After a careful evaluation of the facts and circumstances that are known to me as a result of the review
of the materials available (which are attached as Exhibit B), and taking into account my experience, training and
knowledge of the practices that should be standard in all correctional facilities, I have formed several opinions,
to a reasonable degree of certainty that are applicable to the correctional profession and the treatment and care
of Roberto Grant on 05/18/2015 at the Metropolitan Correctional Center, Federal Bureau of Prisons, New York,
New York..


        As to the facts presented of which I am aware, I applied my experience and training and my twenty-year
career as a corrections veteran concerning inmate culture, correctional investigative practices, sound
correctional management, proper correctional environmental practices, inmate management and prison
administration experience in forming my opinions. I understand that additional information may be provided to
me in this case which may to some extent add to, change or alter my opinions. I reserve the right to supplement
my opinions and or this report based on any said additional facts or materials that may come forward after the
scheduled expert disclosure date.


                                            05/18/2015 Death Roberto Grant


        Roberto Grant FBOP #69913-054 was in the custody of the Federal Bureau of Prisons (FBOP) at the
Metropolitan Correctional Center, (MCC) New York on 05/18/2015. Grant was found on his assigned bunk in
the 11-South Unit by responding staff who had been told by inmates that Grant had passed out.
                                                             2
            Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 4 of 17


       The following is a description of the incident as written in a memorandum provided by Operations
Lieutenant Delaney. “On May 18, 2015 at approximately 11:40 pm inmates on 11-South tier 12 started yelling
to the unit officers to come to the tier for an inmate passed out. The officers called for a medical emergency/hit
Body Alarm and staff responded. Upon arrival of staff inmate Grant, Roberto #69913-054 was found on his
bunk bed unresponsive. Staff checked the inmate for a pulse and no pulse was felt. Inmate Grant was moved
off the bed and to the floor were staff began CPR. I arrived and cleared the tier of all inmates. I then connected
the AED to inmate Grant and no shock was advised. Staff continued CPR and moved the inmate to a stretcher.
The AED then analyzed the inmate again and it advised to shock. I then shock inmate Grant as per the AED.
Inmate Grant was then removed off the unit to the medical sally port on the second floor with staff continuing
CPR the whole time. The AED advised another shock upon arrival to the second-floor sally port. Staff then
shocked inmate Grant as per the AED. CPR was then continued the AED then advised a third shock and staff
administered that shock as per the AED. Staff then continued CPR until the arrival of EMS/ FDNY who then
took over medical care. Inmate was transported/escorted to the local hospital where he was pronounced dead at
0033 by an emergency room doctor. (US_00256)


       There were two Correctional Officers (CO) assigned to 11-South at the time of the incident. Officer
Michael Kearins and Officer Dionysia Georgopoulos. Georgopoulos stated in her deposition when she and
Officer Kearins were conducting the 10:00 pm count all of the inmates in the unit were standing. (41-2) When
asked how often correctional officers conduct rounds in the unit Georgopoulos stated: “During the tour, a few
times. We will make rounds. We inspect certain tiers. It's more random which tiers we go to. We inspect the
bathrooms of each tier. We inspect--basically what we are looking for if there is any contraband inside these
tiers and we are just observing and looking. (22-3)


       Based on the information provided by Officer Georgopoulos she observed Grant who was alive and
standing at his assigned bunk during the 10:00 pm count which is normal procedure and protocol. Based on my
experience following the count the officers return to their office area and phone in the count totals to the
institution Control Center. During this time, the inmates would have been unsupervised in the unit and on the
tier, Grant was assigned to. Inmates are familiar with the routines of the correctional officers and they use these
times to do things that can go undetected by the unit officers. Based on my review of the case material this is
when K-2 was smoked in the unit and when the rumored horse play took place where Granted was allegedly
choked.




                                                             3
            Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 5 of 17


                                                      Neck Injury

       Per the autopsy report (US_0291-0299) Grant had injuries to his body which were listed as blunt force
injuries of the head, neck, torso and extremities. (US_0294) The report was signed by Jennifer L. Hammers,
D.O. dated 12/28/2016. The injury to the neck is consistent with rumors of inmate horseplay which were
brought to the attention of investigators by Officer Georgopoulos. On 0/1/2015 Officer Georgopoulos was
interviewed by the FBI about the death of Roberto Grant and the following is part of that interview (US_3472)
“GEORGOPOULOS was asked about the identity of an inmate that she had mentioned in a previous interview
regarding a rumor involving the death of an inmate identified as ROBERTO GRANT in which the inmate stated
that he heard that GRANT died as a result of a chokehold placed on him during "horseplay" while inside the
unit. She responded that she was unable to recall the identity of the inmate but that it was someone on the unit
and most likely it was an inmate she identified as (redacted). The inmate told her that it could have been an
accident.” On the last page of the interview it states: (US_3477) “She also recalled that this was the inmate who
told her about the rumor that GRANT died as a result of an accident while horsing around on the unit and that
someone had choked him from behind.” Georgopoulos also stated in her sworn deposition: Q. What were
you—what was your determination once you received the autopsy report? A. My determination? Q. Yes, what
did you think happened to him? This is just you saying this not anyone else? A. I truly felt that he was
murdered inside the tier. Q. Do you feel it was another prisoner that may have done that? A. It had to have
been another one because they were locked down at the time and it was whoever was inside that tier. They
were locked down and I remember for the 10:00 count he was standing up with no issues. So, I felt like from
the moment we locked the grill and we stepped away, whatever happened in my mind happened at that time.”
(39-8 to 40-3) Officer Georgopoulos was a first responder in the unit she was in the unit during the time of the
incident and she was familiar with the inmates and their actions in 11-South. Based on my experience I trust
what she says to be an accurate description of what she feels happened on the night of 05/18/2015 when
Roberto Grant was found unresponsive in his assigned area of the unit.


       The FBOP does not allow horse play and this type of behavior is prohibited. Horse play is found in the
category of HIGH SEVERITY LEVEL PROHIBITED ACTS. Code 220 in the Inmate Discipline policy states:
“Demonstrating, practicing, or using martial arts, boxing (except for use of a punching bag), wrestling, or other
forms of physical encounter, or military exercises or drill (except for drill authorized by staff).” Based on my
experience and training as a Disciplinary Hearing Officer horse play would be included in this prohibited act. If
in fact the inmates were involved in horse play and Grant was a participant, I can say based on my experience
with a reasonable degree of certainty the likelihood of him being injured is probable.


                                                            4
             Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 6 of 17


        Dr. Zhongyue Hua wrote in his Expert Report dated 03/11/2020 “Based on my experience both as a
practicing forensic pathologist and neuropathologist, within a reasonable degree of certainty, it is my considered
opinion that Roberto suffered recent, multiple, and significant neck compression in multiple areas of the neck.
In the absence of his fatal and acute intoxication or fatal natural disease, Roberto’s cause of death should be
listed as inflicted and/or homicidal neck compression.” I don’t profess or claim to be a medical expert or a
trained medical professional but as a trained investigator in corrections by the FBOP and my past experience the
information provided by Officer Georgopoulos, the Medical Examiner’s office and Dr. Hua I am of the opinion
the probability of inmate horseplay in 11-South which included the choking of Grant possibly played a part in
his death.


                                       Inmate Use of Synthetic Marijuana (K-2)


       The use of Synthetic Marijuana (K-2) at the MCC in 2015 was common and an ongoing problem for the
MCC staff who had the responsibility for inmate supervision. America Pina the Special Investigative
Technician at the MCC stated “It was basically all over the place.” (41-22) The following is from Operations
Lieutenant Patrick DeLaney’s deposition: Q. Back in 2005, how often would staff find inmates using or
possessing K2? MR. ISSACHAROFF: 2005? I think you mean 2015. MR. LAUFER: 2015. My bad. A.
Okay.2015, it was the height. 2014, 2015 it was blowing up. So, when the staff was catching the items and
there were mass shakedowns done on the institution and it slowed down, you would have one case maybe a
week. When it wasn't slowed down and there wasn't mass shakedowns and everything locked down, the
institution going through every nook and cranny that came into the institution, you were looking at four or five
cases a week, even topping up to about seven, and inmates were showing signs of being under the influence,
slur—slurred speech, couldn't stand on their own, would be escorted down to medical and be sent to the local
hospital. (47-14 to 48-11) Officer Georgopoulos stated as she and Officer Kearins were waiting for responding
staff to enter 11-South she could see inmates spraying the air and she could smell K-2 in the unit before the
reached Grant’s bunk where he was found unresponsive. (US_3686) There are numerous other statements
about the use of K-2 at the MCC by both inmates and staff in the discovery material I reviewed including one
from inmate Corey Thomas. Thomas stated Grant had smoked K-2 earlier on the day of his death. (US_3470)


       My review of the case material indicates a problem with K-2 consumption and the introduction of the
drug into the facility. As Lieutenant DeLaney stated the MCC had as many as seven inmates a week being
intoxicated as a result of using K-2 and some having to be sent to outside medical facilities for treatment. I am
aware of the difficulties staff have with drugs being used in the facility from the problems with the inmates

                                                             5
            Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 7 of 17


dealing the drugs to overdoses and abnormal behavior which is a result of drug use. Lt. DeLaney provided
information is his deposition testimony about the use of illegal drugs at the MCC including 11-South which was
an open bay dormitory style unit which allowed inmates more freedom and interaction with other inmates 24
hours a day as opposed to a unit where inmates are locked in their assigned cells after lights out at 10:00 pm
until 6:00 am. “Q. Did you have any issues with drug transactions occurring within 11 South on or before the
incident involving my client? A. Throughout the whole institution there was issues and not specifically just 11
South. But there were several times on different occasions throughout the years, whatever, that people
responded to 11 South, because it was an over bay area, and most of the inmates were always either smoking or
doing some sort of illicit behavior.” (31-16 to 32-4) On the night Grant was found unresponsive there were
other inmates in 11-South who had been overcome with the effects of K-2 and he made the following statement
in his deposition testimony. “I found out the next day that several inmates had also overdosed on K2 in that
same--on that same tier where Inmate Grant was. They actually--I think there were maybe three or four other
inmates. And the other inmates tried--took them either in the--you know, the shower or in the toilet area, and
were putting water on their faces to revive them. I remember that specifically, you know, hearing that news.
That there were several of the inmates on the tiers themselves who had also overdosed. And they were able to
bring those inmates back. When it came to Grant, he was unresponsive to the point that that didn't happen.”
Based on my training this also explains the responding stating Grant was wet when they found him. Both
Captain Ward and Lt. DeLaney also stated in their deposition testimony correctional staff were to conduct 30-
minute rounds in their assigned area. “A minimal of every 30 minutes, they should be out and about patrolling.
(Ward 34-15) “So they do rounds every thirty minutes, not to exceed forty.” (DeLaney 45-10) Officer
Georgopoulos in her deposition stated the correctional officers conduct safety and security rounds “a few times
during the tour” (a shift which is eight hours) based on my experience as a shift supervisor and administrator a
few times was not sufficient and this is also corroborated by Captain Ward and Lt. DeLaney. The proper
amount of times security and safety checks should have been conducted would have been 16. Based on the
testimony of Officer Georgopoulos the correctional staff only completed the safety and security checks a few
times which based on my experience falls short of the 16 checks as described by her supervisors. Given the
problems in 11-South with drug use and other illicit behavior as described by Lt. DeLaney and Captain Ward.
A trained and reasonable correctional officer should have taken additional steps to observe the inmates which
would include all required safety and security checks and not a few times in an eight-hour period. Additionally,
Lt. DeLaney knowing what he talked about in his sworn deposition should have ensured the officers assigned to
his shift made the required safety and security rounds in a unit known for illicit behavior. Given the
information about the use of K-2 in 11-South on the night of Grant’s death I am of the opinion based on my
review of the case material K-2 also played a role in his death.

                                                            6
             Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 8 of 17


                                                    Present Opinions:

       Based upon my knowledge, education, training and years of experience working as a correctional
professional, it is my opinion that the Defendants in this case had a duty to protect Roberto Grant from harm
during the time he was incarcerated at the MCC. Grant was found on his assigned bunk unresponsive. He had
urinated on himself and his upper torso was wet. Based on my review of the case material there are rumors as
to what happened to Roberto Grant and no definitive answers by either the FBOP, the FBI or the Medical
Examiner’s Office as to the cause of death. The Office of the Chief Medical Examiner issued a final diagnoses
which lists the Cause of Death as UNDETERMINED and the Manner of Death UNDETERMINED. The FBI
issued a memorandum stating the case of Roberto Grant was closed on 01/15/2020. The writer stated all leads
have been exhausted and the USAO declined prosecution.


       As a trained and experienced investigator and administrator in the field of corrections I to can only
speculate what happened to Grant on 05/18/2015. Based on the rumors and the evidence from the autopsy
report it appears he was choked during possible horse play with other inmates. I cannot say with 100%
certainty what took place in 11-South on the night of Grant’s death but I can say he was entrusted by the Court
system to be safely housed at the MCC by the Federal Bureau of Prisons and he died while in their custody.
Additionally, the failure of the assigned unit officers Kearins and Georgopoulos to conduct timely and required
security checks of 11-South was a violation of the standards and practices at the MCC. Security checks in a
correctional facility is an important duty. When an officers presence is known to the inmate population and
they are aware the officer is coming into the area at irregular times it interferes with inmate illegal activity and
helps to curb that activity creating a more safe and secure environment for both the staff and inmates.


       Attachment B of this report identifies the information I reviewed in this case in order to form my
opinions in this case. Based on my review of the case material I have been provided as of this date I am of the
opinion the investigators in this case failed to solve the case and identify the exact cause of death, the manner in
which Grant died and if it was foul play as a result of a chokehold placed on Grant by another inmate during the
prohibited act of horse play in a Federal Correctional Institution.


                                                       Dated this 24th day of November 2020




                                                              7
         Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 9 of 17


                                                  Compensation
    Research, preparation and report writing:      $250.00 per hour
    Deposition and Court Time:                     $300.00 per hour
    Deposition fee to be paid on the day of the deposition. A $1200.00 payment is required prior to the start
    of the deposition. In the event the fee for the deposition does not meet or exceed the $1200.00 amount,
    expert will refund the balance back to the requesting attorney at the conclusion of the deposition.
    Travel is billed at actual costs with mileage being at the current rate set by the IRS.




        Prior Cases in Which I Have Testified as an Expert Witness in a Deposition and/or at Trial


        I have testified as an expert at trial within the proceeding four years in the following cases:
   United States v. Christopher Emory Cramer and Ricky Allen Fackrell. In the United States Federal Court
    in the Eastern District of Texas Beaumont Division Case No. 1:16-CR-26.
   Durell Sims v. Julie L. Jones, Secretary of the Florida Department of Corrections. United States District
    Court for the Northern District of Florida Tallahassee Division. Case No. 4:16-cv-49-RH-CAS.
   State of Florida v. Scott Edward Nelson. Case No. 17-CF-015684-A-OR; Division 17.
   Peter Bistrian v. Warden Troy Levi, Assistant Warden Blackman, Captain David C. Knox, J. McLaughlin,
    SIA, et.al. and the United States of America, Defendants. Civil Action No. 2:08-CV-03010-CMR United
    States Federal District Court for the Eastern District of Pennsylvania.


            I have testified at deposition within the proceeding four years in the following cases:
   The Estate of Gerome Smith and Virginia Smith v Franklin County and Sheriff Stevie Thomas, et al. The
    United States District Court for the Middle District of Georgia case no. 3:15-cv-00112-CAR.
   Gustavo Lizarazo, Plaintiff v. Miami-Dade County; Timothy P. Ryan, in his official capacity as Director
    of the Miami-Dade Corrections and Rehabilitation Department; Conrad Greaves, Jr., in his individual
    capacity; Jeffry Montealegre, in his individual capacity; Calvin Howard, in his individual capacity; and
    Samuel Menard, in his individual capacity. Case No. 16-20558-CIV-UU United States District Court
    Southern District of Florida
   Brian Keith Deramus, deceased, and Kristie Dawn Deramus as Administrator of the Estate of Brian
    Keith Deramus v. City of Trussville. Case No. CV-2016-903113 Circuit Court of Jefferson County,
    Alabama
   Kent Richard Ellis vs. Corizon, INC., Dr. Young, N.P. Poulson, Ms. Rona Siegert, P.A. Takagi, Warden
    Yordy, N.P. Gelok and N.P. Shaffer. Pending in the United States District Court for the District of
    Idaho. Case No. 1:15-cv-00304
   Daniel Taylor vs. City of Chicago; Anthony Villardita #20849, Thomas Johnson #20820, Brian Killacky
    #20748, Terry O’Connor #20831, Rick Abreu #20796, Robert Delaney #20383, Sean Glinski #3122 and
    Michael Berti # 12881. United States District Court Northern District of Illinois, Eastern Division.
    Case No. 1:14-cv-00737

                                                          8
        Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 10 of 17


   Regina Shields Individually and as the Personal Representative of the Estate of Samuel Shields v. Prince
    George’s County, Maryland, et. al. Case No. 8:15-cv-01736-GJH pending in The United States District
    Court for the District of Maryland Greenbelt Civil Division
   K. Carol Velasco-Rodas, in her Personal Capacity, and Laura Bluehorse-Swift, as Personal
    Representative of the Estate of Morgan P. Bluehorse vs. State of Washington, Department of
    Corrections; et al. Superior Court of the State of Washington in and for the County of Spokane. Case
    No. 17-2-02543-1
   Estate of Erick de Anda, by and through successor in interest Enrique de Anda Garcia; Enrique De
    Anda Garcia , individually vs. Raymond Herr, Taylor Fithian, Kip Hallman, Marianne Rowe, Elizabeth
    Falcon, Cindy Watson, Yvonne Maxfield, Jodel Jencks, California Forensic Medical Group, INC., Steve
    Bernal, John Mihu, James Bass, David Cooper, David Ramon, Monterey County, Monterey County
    Sheriff’s Office, Does 1-10. United States District Court for the Northern District of California Case No.
    Case No. 5:17-cv-05320-SVK
   Jonathan Scott v County of Marion, South Carolina, A Political Subdivision of the State of South
    Carolina, Marion County Detention Center, Marion County Sheriff’s Office, Former Sheriff Mark W.
    Richardson, Frank Anthony Gibbons and Southern Health Partners, INC. United States Federal Court
    District of South Carolina Florence Division. Civil Action No. 1:18-CV-0047-RMG-SVH.
   State of Florida v. Scott Edward Nelson. Case No. 17-CF-015684-A-OR; Division 17.
   Warren R. Harris v. Muriel E. Bowser, Tanya A. Royster, Mark J. Chastang and Quincy L. Booth. Case
    No. 1:18-cv-00768-CKK pending in the United States District Court for the District of Columbia.
   Ameka Riddick, Administrator of the Estate of Pamela Renee Riddick, The Decedent, deceased v.
    William Watson, Individually and as Sheriff for the City of Portsmouth, et al. United Sates District
    Court for the Eastern District of Virginia Norfolk Division. Case No. 2:19-CV-00363.
   Ruben Castillo, Plaintiff v C.O. Jeremiah Vance, The West Virginia Regional Jail Authority and The
    West Virginia Division of Corrections. Pending in The Circuit Court of Kanawha County, West
    Virginia. Civil Action No. 16-C-187




                                                        9
           Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 11 of 17


                                                  Exhibit A

ROY T. GRAVETTE (TIM)
  126 Playfair Drive, Lafayette, Louisiana 70503 | 361-742-2500 | tim@gravetteconsulting.com

EDUCATION
  Federal Law Enforcement Training Center
  Glynco, Georgia

   •   Introduction to Correctional Techniques (112 hours)                    1990
   •   Firearms/Self Defense (32 hours)                                       1990
   •   Spanish Immersion for Law Enforcement Officers (141 hours)             1992
   •   Training for Trainers for Side Handle Baton Instructors (26 hours)     1994

  Federal Law Enforcement Training Center
  Artesia, New Mexico
  Prisoner Transportation and Bus Transportation Training (80 hours)          1993

  Federal Bureau of Prisons Management Training Center
  Aurora, Colorado

   •   New Lieutenant Training (76 hours)                                     1995
   •   Advanced Lieutenant Training (72 hours)                                1995
   •   Special Investigative Supervisor Training (64 hours)                   1997
   •   New Captain Training (40 hours)                                        1998
   •   CORE Skills Training (40 hours)                                        1998
   •   Discipline Hearing Officer Training (52 hours)                         1998
   •   New Associate Warden Training (36 hours)                               2001
   •   Public Speaking and Media Relations (36 hours)                         2002
   •   National Incident Management Training (36 hours)                       2007

  Miami-Dade Community College
  Miami, Florida
  Arson and Crime Scene Photography/Documenting Domestic Violence             1995

  National Crisis Prevention Institute
  Milwaukee, Wisconsin
  Instructor Certification                                                    1996
  Federal Bureau of Prisons Employee Development Center
  Washington, D.C.
  Leadership Forum (40 hours)                                                 1997

  National Institute of Corrections
  Longmont, Colorado
  Correctional Leadership Development                                         2003
                                                         10
          Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 12 of 17


  Management Development Center
  Denver, Colorado
  Strategic Leadership: Leading Culture Change and Building Performance Based Organizations
                                                                            2005

  Offices of the United States Attorneys
  The National Advocacy Center
  Columbia, South Carolina
  Prison Rape Elimination Act Certification Training                        2013

  De-Escalation – What Does This Mean?
  Use of Force Policy Development and Training Standards
  Webinar Daigle Law Group Eric P. Daigle                                   2018

OTHER TRAINING

   •   Safety Cross Development Course                                      1991
   •   Annual Correctional Refresher Training                               1991-2010
   •   Correctional Services Cross Development Course                       1992
   •   Computer Security                                                    1992
   •   Hostage Survival Skills                                              1993
   •   Stun Munitions                                                       1993
   •   Case Management                                                      1998
   •   Financial Management                                                 1999
   •   Religious Services Cross Development                                 2000
   •   Suicide Assessment and Management                                    2001
   •   Employee Services Cross Development Course                           2002
   •   Psychology Services Cross Development Course                         2002
   •   Human Resource Cross Development Course                              2002
   •   Labor Management                                                     2002
   •   FEMA Emergency Management Training                                   2007
   •   Prison Rape Elimination Act Auditor Training                         2014

AWARDS
  Norman A. Carlson Award                                                   2000
  Supervisor of the Year                                                    2000
  Excellence in Operational and Program Review                              2000
  Specialized Experience
  Disturbance Control Squad Member
  Disturbance Control Squad Leader
  Special Operations Response Team Member
  Special Operations Response Team Leader
  Special Operations Response Team Commander


                                                        11
           Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 13 of 17


TEACHING EXPERIENCE
  Federal Bureau of Prisons

  Instructor General Classes                                                       1993-2009
  Instructor for the following classes during annual training sessions: terrorism
  both domestic and foreign, first responder, key control, security procedures and
  report writing.
  Instructor PR-24 Side Handle Baton                                                 1994-1995
  Conducted training classes and certified correctional staff in the proper use of a
  side handle baton and use of force techniques.
  Instructor Nonviolent Crisis Intervention                                         1995-1996
  Conducted training for staff in the standards for crisis prevention and
  intervention training. This training provided staff with the skills to safely and
  effectively respond to anxious, hostile, or violent behavior while balancing the
  responsibilities of care.
  Instructor Use of Deadly Force                                                   1998-2001
  Conducted training for all institution staff in the use of deadly force.
  Instructor Ethics                                                                2002-2009
  Conducted training for all staff during annual training sessions in policies
  related to ethical behavior both in the workplace and outside activities.

RELATED EXPERIENCE

  Litigation Consultant

  Gravette Consulting LLC                                                          2010 - Present

  As a Litigation Consultant, I provide litigation support and expert witness testimony. I have the
  responsibility to review and analyze case materials to include written reports, video footage and if available
  recorded phone conversations. I assist the attorney client with deposition and trial preparation focusing on
  discovery and evidence. A written report is prepared with opinions I have formulated from research and
  materials provided for each case. Inmate standards of care and conditions of confinement are a central
  focus point of my work and preparation.

  I have been involved in cases on the Federal, State, Parish and County levels. My years of experience as a
  correctional professional has led to cases ranging from homicides, suicides, assault and death in custody. I
  have prepared Federal Rule 26 reports and provided deposition testimony. I have provided expert testimony
  in Federal Court and have been qualified in the following areas: prison culture, Bureau of Prisons policy,
  prison homicide and investigations, prison staffing and policy, inmate behavior and comparative disciplinary
  records. Attention to the details of each case and interpretation of policy is utilized as the basis for my
  opinions.



                                                            12
        Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 14 of 17


Subject Matter Expert

Creative Corrections                                                    June 2012 - September 2014

I was employed as a Subject Matter Expert in the field of corrections for Creative Corrections in Beaumont,
Texas. I worked for them conducting Office of Detention and Oversight (ODO) audits for the United States
Immigration and Customs Enforcement Office of Professional Responsibility. I was involved in four to five
audits per year during my tenure with Creative Corrections. I would go with a team of other subject matter
experts and review the facilities overall operation and physical plant layout. The audits were completed
utilizing Performance Based National Detention Standards. Of the areas I have been assigned during the
audits I have reviewed and documented the facilities compliance in Use of Force and Restraints, Special
Management Units, Food Service Operations, Classification System, Staff-Detainee Communication and
Sexual Abuse and Assault Prevention and Intervention.

Contract Special Investigator

KeyPoint Government Solutions                                                   2011 – 2014

As a contract special investigator, I conducted background investigations in support of national security,
focusing on casework for the Office of Personnel Management (OPM). My primary duties included
conducting background investigations for determining employment suitability of persons who require access
to sensitive or classified U.S. Government information. I conducted fact-to-face interviews with the subjects
and his/her neighbors, employers, friends, and family. I also performed record searches at law enforcement
agencies, courthouses, educational institutions, financial institutions, and medical/mental health facilities.
Following the interviews and record searches I provided written reports to the Office of Personnel
Management which was used for official purposes.

Prison Rape Elimination Act Auditor                                             2015-2018

I am a certified Prison Rape Elimination Act (PREA) Auditor for Adult Facilities by the United States
Department of Justice. I completed a one-week intensive certification class at the National Advocacy
Center in Columbia, South Carolina. I am available to assist with the certification process and complete the
required audit process for Adult Facilities as directed by the PREA Resource Center utilizing the standards
and guidelines required to meet the standards and laws of the Department of Justice.

Motion Picture Industry Consultant                                              2015

I was involved in the production of the motion picture Trumbo, which was filmed in New Orleans,
Louisiana. The film was directed by Jay Roach and some of the actors included Brian Cranston, John
Goodman, Helen Mirren and Diane Lane. The film was nominated for an Oscar and other prestigious
awards. I assisted the production personnel prior to my involvement in the filming with costumes and prison
dialog. I also wrote one of the scenes for the movie which was used during the searching of Trumbo when
he was processed into the prison. I was on location during the filming to assist with prison related scenes
and helping with the actions of the extras involved in the prison scenes.


                                                        13
         Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 15 of 17


Federal Bureau of Prisons
                                                                                  1990 – 2010
During my career with the Federal Bureau of Prisons, my assignments have been as a correctional officer,
GS-9 lieutenant, GS-11 lieutenant, GS-12 captain, GS-13 captain and associate warden. My assignments
have been at eight different locations and one location twice. The assignments were at varying security
levels which included administrative facilities, four medium security facilities, federal detention centers, and
two high security facilities in locations across the southern United States. My primary duties dealt with the
safety, security and orderly running of the institutions which included the oversight of internal audits and
preparation for program review visits, American Correctional Association visits and institution character
profile visits. My association with the American Correctional Association has been on six different
occasions. I have participated in program review visits as an auditor and accompanied my regional director
on two occasions on institution character profile visits. I have been involved in numerous incidents of
inmate violent behavior and emergency situations over the span of my career. I have been the on-scene
commander for inmate disturbances and riots, responded to medical emergencies and acts of violence
ranging from assaults to homicides. I have been a member of after-action review teams and participated in
mortality reviews.


Correctional officer at a medium security institution from 1990-1993.
GS-9 and GS-11 lieutenant at two administrative facilities from 1993-1995.
GS-11 lieutenant at a medium security facility from 1995-1997.
GS-12 captain at an administrative facility from 1997-1999.
GS-13 captain at a high security institution from 1999-2001.
I was assigned as an associate warden at three facilities from 2001-2010. During these assignments, I was
responsible for several areas of the institutions and the program and operational reviews for those
departments. I completed the yearly reviews of our local policy and continued to monitor changes in
national policy as it affected the changes we needed to make to our local policy. I was tasked with being the
re-accreditation manager for our American Correctional Association visits at two of the assignments. I
utilized my experience and knowledge of national and local policy as well as the mandatory standards for
correctional institutions as set forth by the American Correctional Association to prepare our facilities for the
visits. Along with a team of staff I made numerous inspections and walk thru visits of all the areas of the
institution. I noted areas of concern and made on the spot corrections. I was selected to participate in an
institution character profile review at another institution by my regional director. This process is similar to a
program review, which involves touring the entire facility and noting issues which are to be included in the
final report. I have also been utilized as an investigator over the course of my career. I have been involved
in investigations of various types which include staff investigations of misconduct and criminal
investigations ranging from assault to homicides. I have attended training in Denver, Colorado for
investigation and crime scene management. I have worked with other agencies to include the Federal Bureau
of Investigations, the United States Marshals Service and the Office of Inspector General in criminal
investigations of both staff and inmates. I also conducted investigations for the Federal Bureau of Prisons
working closely with the Office of Internal Affairs.



                                                         14
            Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 16 of 17


SPEAKING ENGAGEMENTS
       I have made public speaking appearances which included the 16th annual Criminal Justice Act Panel
Training and Seminar hosted by the Federal Public Defenders Office in Lafayette, Louisiana and the Lafayette
Bar Association CLE program. My topic was The Prison Investigative Process and Your Client. The
presentation included an insight into prison culture and inmate behavior, the investigative process in a
correctional setting, how it is conducted, documented, and reviewed as well as inmate classification issues
which include protective custody, high profile inmates and the influence of prison gangs on the day-to-day
operation of a prison.

MEMBERSHIPS
 American Correctional Association
 Louisiana Sheriffs’ Honorary Membership Program
 Louisiana Correctional Association




                                                           15
      Case 1:17-cv-06779-RA-DCF Document 92-12 Filed 08/05/21 Page 17 of 17


                                           Exhibit B
                                       Materials Reviewed

1. Records FBOP 2015-7997 123 pages
2. Records FBOP (US_0001-0305)
3. Daily Staff Roster (US_0306-0311)
4. DOJ CD MCC New York Investigative File (US_0312-0425)
5. Telephone Logs (US_0426)
6. Sentry Print-out and Phone Records (US_0427-0430)
7. Email Copies (US_0451-03464)
8. Video Footage (US_00446-00447-00448-00449-00450)
9. FBI 302’s (US_03470_03490)
10. Deposition Patrick Delaney dated 07/07/2020
11. Criminal Referral (US_0304-0305)
12. FBOP Form 583 (US_0390-0392)
13. TRUINTEL Log Entries (US_03419-03434)
14. Inmate Investigative Report (US_03435-03437)
15. Medical Assessments (US_03491-03513)
16. MCC Incident Summaries (US_03514-03518)
17. TRUINTEL Urinalysis Details (US_03538-03580)
18. Deposition Anthony Pedone dated 07/30/2020
19. Deposition Crecita Williams dated 02/25/2020
20. Deposition Nicole Morrison dated 02/28/2020
21. Deposition America Pina dated 09/03/2020
22. FBI 302’s (US_03684-03688, 03690, 036892-99)
23. Deposition Dionysia Georgopoulos dated 10/28/2020
24. Expert Report Zhongyue Hua, MD-PhD dated 03/11/2020
25. FBI Case Closure Memorandum US_03581
26. Medical Examiner Final Diagnoses
27. Deposition Michael Ward dated 07/28/2020




                                               16
